Citation Nr: 0420598	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  98-10 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for major depressive disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision that granted service 
connection and assigned an initial 10 percent evaluation for 
major depressive disorder, effective September 15, 1997.  The 
veteran disagreed with this evaluation and appealed.  As the 
disability rating assigned is an initial rating, the guidance 
of Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  

In August 1998, the veteran testified during a hearing before 
an RO hearing officer; a transcript of the hearing is of 
record.  

In April 2001, the Board denied entitlement to an earlier 
effective date prior to September 15, 1997 for the grant of 
service connection for major depressive disorder.  At that 
time, the Board remanded to the matter of an initial rating 
higher than 10 percent for major depression.  As the RO 
continued the denial of the claim, that matter has been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
decide the issue on appeal has been accomplished.  

2.  The evidence indicates that, since the September 1997 
effective date of the grant of service connection, the 
veteran's major depressive disorder is primarily manifested 
by depression, mood swings, minor problems with concentration 
and memory, and sleep impairment; these symptoms suggest 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  



CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for an initial 30 percent for major depressive disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9434 
(2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I..  Duties to Notify and Assist

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Considering the evidence in light of the above, and in view 
of the Board's favorable disposition of the claim on appeal, 
the Board finds that notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  



II.  Factual Background

The veteran's service medical records are negative for any 
diagnosis of, or treatment for, a major depressive disorder.

VA treatment reports from November 1975 to November 2002 show 
that the veteran was treated for major depression and 
dysthymia.  He also reported taking Prozac for his 
depression.  

VA treatment reports of November 1993 reported that the 
veteran was separated from his wife and had suicidal ideas 
because of his pain in his back and left knee.  It was also 
reported that he had depression secondary to separation pain 
and Percodan.  The diagnosis was major depression, single 
episode.  The veteran's Global Assessment Functioning (GAF) 
score was 60/80.  

A VA treatment report of April 1994 reported that the veteran 
was diagnosed with major depression.  

On VA mental disorders examination of January 1998, the 
veteran reported that his depression started in 1993, which 
was the same year he was separated from his first wife after 
one month of marital counseling and he injured and had 
surgery on his left knee with no beneficial results.  He 
reported constant pain, which was treated with Percodan.  He 
reported that he was hospitalized in November 1993 for 
depression.  He reported that after hospitalization he was 
started on psychotropic medications to include fluoxetine, 
alprazolam and trazodone.  He reported that his symptoms 
included loss of zest for life, progressively worse back 
pain, knee pain from standing for long periods of time, mood 
swings, and minor problems with concentration and memory.  He 
reported that although he had no problem getting along with 
people, he found that he was more irritable at home.  

On examination, the veteran was alert and fully oriented.  
His attitude was one of having given up.  There were no 
abnormalities of speech, thought or behavior.  He denied 
hallucinations and suicidal and homicidal ideation or intent.  
The conclusion was that there was no doubt that the veteran's 
physical pain and limitations contributed to the etiology of 
his depression, but his sense of helplessness and 
hopelessness and resigned attitude certainly helped to 
maintain it.  The examiner stated that as long as the veteran 
was convinced that his depression was totally due to his 
physical problems and that nothing he or anyone else could do 
will help, it was likely that he would continue to be 
depressed.  The examiner further stated that although the 
veteran's symptoms as described did not seem severe, it was 
expected that the medication was responsible for the 
alleviation of the symptomatology and that without it they 
would be considerably worse.  The diagnosis was major 
depressive disorder.  The GAF score was 65.  

During the August 1998 hearing, the veteran reported that he 
had been depressed and was treated at the Bay Pines VA 
Medical Center (VAMC) for the last four years.  He also 
reported severe back and knee pain.  He reported being 
suicidal because of his depression.  He reported that he 
voluntarily checked himself into Lock Ward at Bay Pines.  He 
reported being referred to the mental health clinic after his 
release from Lock Ward and that he had been going there ever 
since.  He reported that he was taking two Prozac tablets a 
day for relief of his depression.  He also reported that he 
was taking sleeping pills because he was having trouble 
sleeping due to pain.  He stated that his pain gave him the 
feeling like he had a headache all day long.  He reported 
that his depression affected his work because of his chronic 
back pain.  He stated that sitting all the time was tied in 
with his back pain, which made his depression worse.  He also 
reported that he was having trouble at night.  He reported 
that he was unable to pursue hobbies like swimming and 
karaoke and that the only hobby that he had was model 
building.  The veteran reported that he got teary eyed once 
in a while and that he did not have much energy.  He reported 
that he did not like to be around people due to his 
depression, except for his wife.  He also reported that he 
visited his psychiatrist every six weeks to two months and 
that he was hospitalized once for his depression.  The 
veteran's wife reported that the veteran tended to have mood 
swings where he got angry and frustrated at the same time and 
just wanted to be left alone.  She also reported that the 
veteran had problems with sleeping.  

A VA treatment report of January 1999 reported that the 
veteran felt that his anti-depressant medication as well as 
the depression group had both helped him tremendously in 
beginning to cope better with his chronic pain syndrome and 
gradually beat the depressive symptoms that have accompanied 
it.  He reported that he enjoyed working again on a full-time 
basis, though he reported becoming fatigued due to the pain 
by mid-afternoon.  His sleeping and eating patterns seemed to 
be within normal limits, though his wife reported that he 
seemed to sleep restlessly at times and may even be having 
muscle spasms during his sleep.  The objective findings were 
that affect and mood were more positive/congruent and his 
wife appeared supportive.  The assessment was dysthymia.  

VA treatment reports of July 1999, October 1999 and June 
2000, indicated that the veteran's depressive symptoms had 
improved due to his new job duties at the RO, which increased 
his interest while decreasing his stress and his medications.  
He reported that his marriage was stable and that both he and 
his wife were committed to beginning a joint program of 
regular exercise to assist with the management of pain and 
depression.  Sleep and appetite were within normal limits.  
He reported that his life was settled into a pleasurable 
pace.  Affect and mood were euthymic and congruent.  The 
assessment was dysthymia.  

A VA treatment report of January 2002 reported that the 
veteran's mood was euthymic and affect full.  Speech was 
normally responsive.  He denied any perceptual disturbances.  
Thought process was logical and responsive.  He denied 
suicidal and homicidal ideation.  Insight and judgment was 
good.  The impression was mood disorder due to general 
medical condition.  

A July 2002 VA treatment report indicated that the veteran 
felt that the Prozac helped with his depressive symptoms but 
he still had residual depression.  He reported that his pain 
also increased his depression.  He denied other anti-
depressive trials since he started on Prozac in 1994.  He 
reported no side effects from the use of Prozac.  His 
relationship with his wife was good and he denied symptoms of 
psychosis, mania, obsessive-compulsive disorder, panic 
attacks or eating disorders.  The veteran did not show any 
evidence of thought disorder.  He had a dysphoric mood with 
appropriate affect.  He denied suicidal or homicidal ideation 
and hallucinations and delusions.  The diagnosis was 
dysthymia and his assigned GAF score was 60.  

An August 2002 VA treatment report indicated that the veteran 
had stable depression, neurotic.  

A December 2002 VA treatment report indicated that the 
veteran's medication was working and that he wished to 
continue his current dosage.  He denied side effects and 
denied suicidal or homicidal ideation.  He was not psychotic, 
he was alert and oriented times three, had good grooming, had 
good eye contact and had a euthymic mood.  Relationship with 
his wife was good and he had a good functioning level at 
work.  The plan was to continue Prozac.  His GAF score was 
65.  

On VA mental disorders examination of April 2003, the veteran 
reported that he worked at the Bay Pines RO for the past five 
years and was employed by VA since 1974.  He reported that he 
was very busy at work and that he was planning to retire at 
the end of the year because his work was very satisfying in 
the past, but it no longer was.  On examination no 
abnormalities of speech or thought were noted.  He denied 
visual and auditory hallucinations.  He admitted to suicidal 
ideation periodically with a possible plan of overdose, but 
denied intent because it was against his religion and because 
of his children.  He denied any history of suicide attempts.  
He denied homicidal ideation or intent, or any history of 
violent behavior.  He reported difficulty with concentration, 
which caused him to make more mistakes at work.  Social 
judgment was good.  He reported problems with both initial 
and middle insomnia.  He also reported feeling desolate but 
that he did not cry.  He reported that he got along with 
people at work, but that he avoided his neighbors.  He 
reported that he did not have any social outlets outside 
going to church and shopping with his wife.  The veteran also 
reported that he wondered if he had any problems with post-
traumatic stress disorder as he served in Vietnam and 
sometimes has thoughts of mortars and gunfire and occasional 
nightmares.  The diagnosis was major depressive disorder.  
The GAF was 60; the examiner indicated that this reflected 
moderate symptoms of depression, which affect the veteran's 
psychological well being and social and occupational 
functioning.  He was found competent to manage his own 
financial affairs.  



III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 128.  

The veteran's major depressive disorder is rated under 38 
C.F.R. § 4.130 (2003), Diagnostic Code 9434, and a general 
formula for rating mental disorders, which provides that:

A 10 percent rating is warranted for occupational and 
social impairment due to mild or transient symptoms, 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  

A 30 percent rating is warranted for occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, 
recent events).  

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

38 C.F.R. § 4.130 (2003), Diagnostic Code 9434.  

Considering the evidence in light of the above criteria, and 
affording the veteran the benefit of the doubt (see 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), the Board finds 
that, since the September 1997 effective date of the grant of 
service connection, the criteria for a 30 percent, but no 
higher, rating for major depressive disorder been met.  

Collectively, the medical evidence demonstrates that the 
veteran's service-connected disability is primarily 
manifested by depression, mood swings, minor problems with 
concentration and memory, and sleep impairment.  These 
symptoms suggest possibly greater impairment than that 
contemplated in the minimum, 10 percent evaluation.  The 
Board also has considered the GAFs assigned since the 
September 1997 effective date of the grant of service 
connection in this case-specifically, 65 in January 1998, 60 
in July and December 2002, and 65 in April 2003.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  The GAFs 
scores assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).  That notwithstanding, there is no question that 
the GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

According to the DSM-IV, a GAF score between 61 and 70 is 
indicative of some mild symptoms (i.e., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning, whereas a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning.  

Considering the veteran's symptoms, and the pertinent GAF 
scores assigned, the Board finds that, since September 1997, 
the veteran's major depressive disorder has resulted in 
overall impairment of occupational and functional functioning 
that has fluctuated between mild and moderate.  Given that, 
and resolving all reasonable doubt in the veteran's favor, 
the Board finds that the criteria for an initial 30 percent 
rating are met.

However, at no point since the effective date of the grant of 
service connection have the criteria for at least the next, 
higher 50 percent evaluation been met.  While some mild 
impairment in memory and concentration, as well as mood 
swings, have been shown, there simply is no evidence of 
impaired speech, weekly panic attacks, significant impairment 
in  memory, judgment, or thinking, or demonstrated difficulty 
in establishing and maintaining effective work or social 
relationships-all of which are indicative of the level of 
impairment warranting assignment of the 50 percent rating.  
The Board points out, for example, that, on VA examination of 
April 2003, the veteran stated that he was very busy at work 
and that he was planning to retire by the end of the year 
because his work was no longer satisfying.  He also has 
reported that he got along with people at work, and that his 
relationship with his wife is good.  

As the criteria for the next, higher, 50 percent rating have 
not been met, it follows that the criteria any higher rating 
(70 or 100 percent) likewise have not been met.  

For all the foregoing reasons, the Board finds that the 
criteria for an initial 30 percent, but no higher, rating for 
major depressive disorder have been met since the September 
15, 1997 effective date of the grant of service connection 
for that disability.  




ORDER

An initial 30 percent evaluation for major depressive 
disorder is granted.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



